 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.M.E., Inc.andMinnesota Joint Board,Amalgamat-ed Clothing Workers of America,AFL-CIO. Case18-CA-4585June 30, 1976DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND WALTHEROn March 24, 1976, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedherein.We agree with the Administrative Law Judge thatRespondent is a successor employer and that it hasviolated Section 8(a)(5) and (1) by refusing to bar-gain with the Union and by unilaterally changing thehospitalization and other insurance of the unit em-ployees without prior notice to the Union or oppor-tunity for bargaining by it.2 However, we cannotagree with his conclusion that the obligation to bar-gain commenced on May 6, 1975,3 the date of theUnion's formal demand for recognition.The Supreme Court inN. L. R B. v. Burns Interna-tional Security Services, Inc.,astated, "Although asuccessoremployer is ordinarily free to setinitialterms on which it will hire the employees of a prede-cessor, there will beinstancesin which it is perfectlyclear that the new employer plans to retain all of theemployees in the unit and in which it will be appro-priate to have him initially consult with the employ-ees' bargaining representative before hefixesterms."1The Respondent has exceptedto certaincredibility findings made by theAdministrativeLaw JudgeIt is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutionswith respect to credibilityunless the clear preponderanceof all of therelevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexaminedthe recordand find no basis for reversing his findings2The Administrative Law Judge erroneously found thatRespondent in-stituted a new insurancepolicy sometimeafterMay 6 The recordrevealsthatthe old policy lapsed on April 30 and thenew one was put into effect asof May I3All dates hereinafterare in 1975 unless otherwisespecified4 404 U S 272, 294 (1972)We believe that the instant case is exactly the situa-tion referred to by the Court.As found by the Administrative Law Judge, Re-spondent became the new owner of the Charmollplant on February 20. At a meeting on February 25,Charmoll Plant Manager Conrad told union repre-sentatives that a new firm was coming in and that hehad been hired by the new company to be in chargeof the plant. Union Representative Genis asked if theold employees were going to be rehired and Conradreplied that he intended to hire all of them and callthem back on a seniority basis.' He told Genis thathe hoped there could be the same easy arrangementas had existed previously. Possible contract changeswere discussed at this meeting, but no conclusionswere reached.The hiring process began on March 1. Later inMarch, Respondent held an employment meeting ofpractically all of the former Charmoll employees atwhich President Vacanti asked them to give him theirhelp in starting the new business. Job applicationswere passed out and the completed forms collected.On March 14 Conrad, now Respondent's vicepresident,Genis, and Respondent's president, Va-canti,met and further discussed contract revisions.Genis testified he left that meeting with the under-standing that they had reached an agreement onterms, which he thereafter embodied in a full redraftof the contract and later delivered to Respondent.Vacanti and Conrad met with union representativesagain on April 4. At no time during this meeting didVacanti repudiate the agreed-upon changes or men-tion that he intended to change insurance policies. Infact,Respondent was fully aware of the Charmollcontract provision for the insurance policy, and ofthe policy. At the April 4 meeting Vacanti askedabout the policy and was provided with the unionbrochure describing it. Nonetheless, Respondent per-mitted the preexisting policy to lapse on April 30 bynot paying the premium, and obtained another poli-cy without consulting or bargaining with the Union.On May 6 the Union requested recognition andbargaining. At this time 31 of the 32 employees hiredwere former Charmoll employees. Respondent for-mally refused to recognize or bargain with the Unionin a letter dated May 22.On the basis of these facts, we conclude that Re-spondent made it "perfectly clear" that it planned toretain all or substantially all of the employees in the5AlthoughRespondent'spredecessor,Charmoll,decided at the end ofDecember1974 to terminate its operationat Amery,despite the usual post-Christmasseasonallayoff,more than a usual number of employees wereretainedand carved over into January and early Februaryto finish gar-ments that were in processMoreover,in addition to Plant Manager Con-rad, who had continuous employment at theAmery plantdunng the transi-tion fromCharmoll's toRespondent'soperation,there were at least fourCharmollrank-and-file employees who were held over and enjoyed continu-ous employmentat the plant in the transitionalperiod.225 NLRB No. 68 C.M.E., INCunit asof February 25, and that the obligation tobargain, including the setting or altering of initialterms of employment, commenced on that date rath-er than May 6. However, since no unilateral changeswere made until April 30, when Respondent allowedthe previous insurance policy to lapse and obtainedanother policy, we shall only order Respondent tomake whole the employees for any loss of benefitsthey may have suffered as a result of Respondent'sunilateral failure to pay the premium on the preexist-ing insurance policy thus allowing it to lapse on April30, and by its unilateral institution of a different in-surance policy on May 1.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent,C.M.E., Inc., Amery, Wisconsin, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order as so modified:1.Substitute the following paragraph for para-graph 1(c):"(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed under Section 7 of the Act."2.Substitute the following paragraph for para-graph 2(b):"(b)Make whole the employees of said unit forany loss of benefits they may have suffered as a re-sult of Respondent's unilaterally allowing the previ-ous insurance policy to lapse on April 30, and insti-tuting of new insurance on or after May 1, 1975, withinterestat 6 percent per annum, and continue suchrestitution until such time as Respondent negotiatesin good faith with the Union to agreement or to im-passe."3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectivelywith the Minnesota Joint Board, Amalgamated515Clothing Workers of America, AFL-CIO, as theexclusive bargaining representative of the appro-priate unit of our production and maintenanceemployees, comprising all cutters, operators,shipping and receiving employees, examiners,and all other related production workers, includ-ing maintenance, service, and janitorial employ-ees employed at our Amery, Wisconsin, facility,excluding executive personnel, administrativeemployees, and supervisors as defined in theAct.WE WILL NOT change theinsuranceand otherterms of employment of our Amery, Wisconsin,employees without prior notice to and consulta-tion with the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed underSection 7 of the National Labor Relations Act.WE WILL, upon request, bargain with theUnion as the exclusive bargaining representativeof the above-described unit of our productionand maintenance employees at Amery, Wiscon-sin.WE WILL make whole the employees of saidunit for loss of benefits they may have sufferedas a result of our allowing the previous insur-ance policy to lapse and unilaterally instituting anew policy.C.M.E., INC.DECISIONHERZEL H.E. PLAINE, Administrative Law Judge: Thequestion presented is whether Respondent, a manufacturerof snowmobile wear and other winter garments, operatingthe acquired plant and machinery of the predecessor man-ufacturer of similar garments with a majority of thepredecessor's employees,is in contemplation of the Na-tional Labor Relations Act (the Act) the successor employ-er,bound to recognize and bargain collectively with theChargingParty(theUnion) that represented thepredecessor's employees and that had a collective-bargain-ing contract with the predecessor.The General Counsel contends that Respondent wassuch successor employer. A complaint was filed on July 8,1975,' alleging that Respondent acquired the plant andmachinery of the predecessor, Charmoll Fashions Inc.(Charmoll), on February 20, 1975,and thereafter, usingformer Charmoll employees, commenced manufacturingoperations;but that Respondent has violated Section8(a)(1) and (5) of the Act since May 21, 1975, by refusingin bad faith to bargain with the Union after its demand forbargaining.1On a charge filed by the Union on May 29, 1975. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent contends that it had no obligation torecognize or bargain with the Union: (1) because of thealleged absence of a majority of the former Charmoll em-ployees among Respondent's production and maintenanceworkers on August 25, 1975, when, says Respondent, it hadhired its full complement of employees; (2) because therewas no continuity of enterprise from predecessor CharmolltoRespondent, sinceRespondentdidnotacquireCharmoll's inventory of goods and allegedly manufactureda different line of goods from that manufactured by Char-moll; and (3) because Respondent had and has a good-faith belief that its employees do not want the Union astheir collective-bargaining representative.The case was heard on September 30 and October 1,1975, at Balsam Lake, Wisconsin. General Counsel andRespondent have filed briefs.Upon the entire record in the case, including my obser-vation of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACTI.JURISDICTIONRespondent is a Minnesota corporation with its princi-pal office in Mendota Heights, Minnesota, and a clothingmanufacturing plant at Amery, Wisconsin.In the 12-month period commencing May 1, 1975, whichperiod Respondent concedes is representative of its opera-tions for the times material herein, Respondent admits thatitwill gross revenues in excess of $500,000, and will havereceived at Amery, Wisconsin, materials valued in excessof $50,000 from points outside Wisconsin, and will haveshipped goods valued in excess of $50,000 from Amery,Wisconsin, to points outside Wisconsin. As the parties con-cede,Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.As the parties also concede, the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.If.THE UNFAIR LABOR PRACTICESA. ThePredecessor's Business and Contract With the UnionAccording to the testimony of Harry Katz, president andchief executive officer of Charmoll Fashions, Inc. (Char-moll), supplemented by the testimony of his plant manag-er,Donald Conrad, and of several employees, Charmoll, acompany based in St. Paul, Minnesota, established its Am-ery,Wisconsin, sewing plant in 1968 at 215 Keller Street.'In 1971, Charmoll acquired a new building at 215 PowerStreet, to which it moved the plant and, with added newequipment, continued operations until February 20, 1975,when it sold the Power Street plant-land, building, andmachinery-to Respondent C.M.E. Inc.The business of Charmoll at Amery was manufacturingouterwear for men, women, and children. In 1974 its prod-uctswere snowmobile clothing, ski wear, western stylequilted wear, hunting coats, and certain other women'souterwear. Among Charmoll's customers in 1974 were Po-laris Industries, for whom Charmoll did work in the rangeof $350,000 under the Polaris label; Rupp Manufacturingof Ohio, for whom Charmoll did about $80,000 work underRupp's label (both of these were largely snowmobile cloth-ing);Advanced Garments of Minnesota for whom Char-moll made hunting coats; and Funk Seed for whom Char-moll made some western style quilted working jackets. Ineach of the lines where the clothing was not labeled withthe customer's label, Charmoll also produced the same orsimilar garments under its own labels, such as Igloo forsnowmobile clothing, Anorak for ski wear, and Double Kfor western styles.Charmoll President Katz spent about 20 percent of histime at Amery. In daily charge of production from thebeginning in 1968 was Plant Manager Conrad, a salariedemployee, who had been with the company even before thestart of the Amery plant. Conrad did the actual hiring ofemployees, though Katz maintained control of payroll byrequiring home office approval of hirings and keeping thepayroll records at the home office in St. Paul.According to Charmoll President Katz, employmentfluctuated between seasonal peaks and valleys. The fourthquarter of the year-October, November, and early De-cember-was the busiest period, with peak employment inearly December at about 60 to 65 employees. By the end ofDecember it would drop to 10 or 15 employees and formost employees there was a lengthy layoff in January andFebruary, with callbacks in March and April.The plant operated on both daytime and nighttimeshifts.Although some employees were on piecework payrates and others on hourly pay rates, all employeespunched a timeclock.The Charmoll's Amery plant was unionized in 1968, fol-lowing an election and Board certification of the Union asthe employees' representative. A collective-bargaining con-tract was agreed upon in 1968, and the most recent renewalwas entered into on July 25, 1973, retroactive to December31, 1972, and effective until December 31, 1976 (G.C. Exh.6). The bargaining unit comprised production and mainte-nance workers (more particularly described in art. I of thecontract, G.C. Exh. 6, and in par. 6 of the complaint), andincluded all employees at the plant except Plant ManagerConrad and the plant office secretary (sometimes calledreceptionist) Peggy LaBlanc.The union contract has a union-security clause that re-quires union membership for all bargaining unit employeesafter an initial period of employment (with 30-60-day van-ations, art. III), and union dues were paid by checkoff.'B. TheTransfer2 There was a wholly owned subsidiary, Charmoll Inc of Wisconsin, ofwhich Charmoll President Katz was also the chief executive officer, andwhich had the function of employing the people at the Amery plant, but allproperty, including the plant and products, and all sales, including the finalsale of the plant,were in the name of the parent company Likewise, thecollective-bargaining contract was in the name of the parent companyAccording to CharmollPresidentKatz,he and his asso-ciates, comprisingthe officers and board of Charmoll, de-3G C Exh 9 wasthe last checkoff list preparedby the Union for theemployer forNovember 1974 C.M.E., INC.517cided to discontinue the Charmoll operation of the Ameryplant in late December 1974.Charmoll tried to find someone in the same or relatedbusiness to sell to and take over the Amery plant as a goingoperation, but did not succeed. Charmoll terminated oper-ation as a going business in January before it sold the plantin mid-February 1975, but did continue to complete goodswith materials on hand into February.According to Eugene Vacanti, president of Respondent,the purchaser of the plant, Respondent had hitherto been amarketing consulting and promotional firm, principally fortwo snowmobile accounts, Artic and Rupp, for whom ithad done, among other things, clothing research and de-sign, and was itself looking for an opportunity to get intorelated clothing manufacturing. Vacanti learned of the op-portunity to acquire the Charmoll business at Amerythrough a Joe Patten, president of Hawkeye Sports of DesMoines, Iowa. Initially, said Vacanti, he explored the Char-moll acquisition as a pointventure with Hawkeye, but de-cided that Respondent would go it alone.Charmoll had defaulted on its December 1974 mortgagepayment in the Amery bank, Union State of Amery. Thebank was interested in finding a purchaser to avoid thenecessity to foreclose; and a civic group, Amery IndustrialDevelopment Corporation, was sufficiently interested inkeeping employment and business in Amery to consider, atVacanti's suggestion to it on February 6, buying the plantand leasing it to Vacanti's company (testimony of Presi-dent Sondreal of the development corporation, and Presi-dentOlson of the bank). Shortly thereafter Vacantidropped the leasing suggestion and with the aid of thebank worked out a direct purchase by Respondent fromCharmoll, which was consummated in an agreement be-tween the two companies on February 20, 1975 (G.C. Exh.11).As described by Charmoll President Katz and UnionStateBank President Olson, the arrangement was thatCharmoll sold to Respondent Charmoll's Amery plant-land, building,machinery, and other personal property,but not inventory or accounts receivable. Attachment B toGeneral Counsel's Exhibit 11 itemizes the machinery andpersonal property sold to Respondent, and covered, asKatz testified, all of Charmoll's personal property at Am-ery.On its part, Respondent assumed the Charmoll realestate mortgage held by Union State Bank, and a Charmollmortgage held by the Small Business Administration; andRespondent paid Charmoll $140,000 for its equity in theland and building, and $18,000 for its equity in the machin-ery. The agreement contemplated that part of the $158,000paid Charmoll would be turned over to the Union StateBank of Amery and the American National Bank of St.Paul to satisfy their liens or chattel mortgages on the ma-chinery; but according to Katz all of the $158,000 went tosatisfy the bank liens.Charmoll was not in a position to sell to Respondent anyinventory or materials on hand or accounts receivable, be-cause in accordance with its longstanding business practiceitannually "sold" its accounts receivable to a factor, Ra-leighMoses of Chicago, and obtained advance loans fromthe factor on the receivables, which loans were secured bya factor's lienthat included the Charmoll inventory andmaterialsto indemnify the factoragainst loss.As a result ofCharmoll's December decision to dispose of its Ameryplant, the factor called due its outstanding loans in January1975, and by agreement with Charmoll took peaceable pos-sessionof the inventoryand materialsat the Amery plantin late January. The factor, Raleigh Moses, requestedCharmoll to complete any work in process and Charmollcomplied, keeping or putting the necessary employees onitspayroll. Plant Manager Conrad continued to functionthroughout, remaining on the Charmoll payroll in January(seeG.C. Exh. 8, Charmoll payroll for first quarter 1975)until factor Raleigh Moses claimed possession of the inven-tory; then briefly on the Raleigh Moses payroll (by ar-rangement with Charmoll) as governing agent to conservethe inventory for the factor; and then on the CME payrollwhen Respondent took possession of the plant either on orshortly after February 20, 1975. Prior thereto, and eitherbefore or immediately after the February 20 transfer ofplant ownership to Respondent, Conrad had given CMEPresident Vacanti a commitment to stay on and operatethe plant for Respondent, and in turn Respondent commit-ted itself to making Conrad vice president of CME. Con-rad went on the payroll as Respondent's vice president, atthe same salary paid him by Charmoll, but thereafter re-ceived an increase, he testified.Going back to the end of December 1974, when Char-moll decided to terminate the plant operation at Ameryand to sell out, hopefully as an operating business, Presi-dent Katz gave Plant Manager Conrad instructions to ad-vertise and conduct a closeout or going-out-of-businesssale in a leased space at the nearby town of Forest Lake.The Amery plant employees were to be informed, and wereinformed, that Charmoll was going out of business at Am-ery, and thatthe ensuinglayoff of whomeverwas affectedwas not the usual post-Christmas seasonal layoff but a ter-mination of employment. However, more than a usualnumber of employees were retained and carried over intoJanuary and early February 1975, said Katz,to finish gar-ments that were in process. In the first few weeks of Janu-ary these garments were put on racks for sale at ForestLake, where Charmoll also added for sale some additionalmerchandise from its St. Paul plant, said Conrad. None ofthe Amery employees took part in the closeout sale at For-est Lake, according to Katz, but when the factor took pos-sessionof the inventoryand materialsof the Amery plantin late January, the Amery employees on the Charmollpayroll continued to finish goods in process for the benefitof the factor (and in reduction of Charmoll's indebtednessto the factor).' General Counsel's Exhibit 8 lists the em-ployees and their earnings with Charmoll in the first quar-ter of 1975. These included, said Katz, the employees en-gaged in the finishing work in January and February, and,among those shown receiving the smaller payments, someemployees who were paid holiday and vacation pay thataccrued to them under the union contracts4When the Amery plant was sold to Respondent,the remaining invento-ry and materials were shipped to a warehouse in Minneapolis where theywere held by the factor under its lien, according to Katz5G C Exh 7 liststhe CharmollAmery employeesand their earnings forthe fourth quarter of1974, and G CExh 10 lists theCharmoll AmeryContinued 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to Plant Manager Conrad, who had continu-ous employment at the Amery plant during the transitionfrom Charmoll's to Respondent's operation, there were atleast four Charmoll rank-and-file employees who were heldover and enjoyed continuous employment at the plant inthe transition to operation by Respondent. As identified byConrad, and by General Counsel's Exhibit 8 and Re-spondent's Exhibit 4 (Respondent's employment list as ofAugust 25, 1975) these were employees Muriel Pankonien,Jerome Omernik, Bernard Swager, and Henrietta Swager.These four were among the larger number of employees ontheCharmoll payroll who engaged in finishing up theCharmoll inventory for the factor in January and Febru-ary, and the four moved onto the CME payroll, withoutany break or layoff, doing some plant maintenance, workon samples and patterns, and other work, in accordancewith President Vacanti's orders. As Conrad testified, in thechangeover period he had a dual responsibility, one to thefactor to protect its inventory, the other to Respondent toget things going for its operation. Vacanti testified, at first,that he paid the heldover employees out of his own pocketfor their work (before production resumed in late March orearly April), but changed his testimony to say he put mon-ey in the corporate account in Amery and that these em-ployees were probably paid with Respondent's checks. Inany event, he confirmed as did now Vice President Conrad,thatRespondent'sExhibit4was a correct list ofRespondent's employees as of August 25, 1975, in its en-tirety, and Respondent's Exhibit 4 shows the four heldoveremployees employed throughout March 1975 as well asthereafter .6C. RelationshipsWith the Union in the TransitionIn the transition period, from Charmoll to CME opera-tion, the Union was notified that Charmoll was unable tocontinue, and was giving up, its Amery plant operation.Plant Manager Conrad told the union agent or staff mem-ber, Lloyd Beguhl; and Charmoll President Katz told theunion international representative, Burton Genis. Later, ata luncheon meeting in late December 1974, involving Be-guhl, Katz, and Conrad, Conrad said that he had a groupof Amery businessmen, and was one of the group, interest-ed in acquiring the business, that he wanted to keep theworking force intact, but needed union assurance that con-tract wage increases could be postponed and certain othercontract changes effected. Union Agent Beguhl told Con-rad these were questions Conrad had to discuss with UnionRepresentative Genis.There were several later contacts between Union AgentBeguhl and Plant Manager Conrad, in which Conrad wasoptimistic that hisAmery businessmen's group wouldswing the deal; but finally at a meeting at the Amery planton February 25, 1975, of Conrad, Beguhl, Genis, and em-employees for the third quarter of 1974 and their average hourlyearnings,including those who worked at piece rate wages6There was some confusion as to whether former Charmoll employeeViolette Cicchesi was a fifth employee held over without break in continui-ty, but from her own testimony it appeared that she did not come onto theCME payroll until April 10, 1975ployee Joyce Jones, who was the union steward, Conradtold the union representatives, and so testified, that his dealto buy the business had fallen through, but that anotherfirm was coming in and that he would be with the new firmin charge of the plant. He had already given to, and re-ceived from, Respondent's president, Vacanti, the commit-ment in this regard (noted above), but did not spell it out indetail to the union repesentatives.Beguhl and Jones left fora union meeting of the employees in town, and Genisstayed on with Conrad, who went over some specifics ofthe existing union contract he wanted to have changedand, as he testified, told Genis he hoped there could be aseasy an arrangement for the new shop as Charmoll hadwhen it first began in Amery. Genis wanted to know, hesaid, if the old employees were going to be reemployed.Conrad said he intended to hire them all, calling them backon a seniority basis. Genis said he explained voluntary rec-ognition and that if the terms of a new contract wereworked out they were subject to ratification by the employ-ees.They reached no conclusions on changes, but Genistold Conrad he would mail some draft revisions of the con-tract terms they had discussed, and did so in the form ofchanged pages.Respondent's new vice president, Conrad, and UnionRepresentative Genis met again at the Amery plant onMarch 14, 1975, and discussed the draftrevisions, andConrad provided Genis with the newcorporate name.Gems testified he left that meeting with the understandingthat they had reachedan agreement on terms,which hethereafter embodied in a full redraft of the contract withCharmoll and delivered the redraft (G.C. Exh. 12) to Con-rad and President Vacanti at the next meeting in the plant,April 4. Conrad claimed they discussed the changed pages(Resp. Exh. 3) on April 4, and that he and Vacanti did nothave or receive the full copy (G.C. Exh. 12) that embodiedthe changes Respondent wanted, though he conceded thatthese changes, shown in Respondent's Exhibit 3, are inGeneral Counsel's Exhibit 12.'However, there is no disagreement that the union repre-sentatives,Genis and Beguhl, met at the plant on April 4withRespondent Vice President Conrad, that PresidentVacanti joined them and was introduced, and that Genisgave an explanation of the contract changes. Though Va-canti claimed (without corroboration from the others) thathe said before the meeting broke up that he was the persontheUnion would have to deal with in the future, out of'In this area of his dealings with the union representatives,RespondentVice President Conrad was somewhat evasive, and contradictory of parts ofhis other testimony For example, he claimed that as late as of the March 14meeting he had not told Union Representative Gems that Respondent plan-ned to rehire the Charmoll employees and claimed he said that he did notknow, even then, if they would be rehired Yet elsewhere he testified that hebegan hiring for Respondent about March 1, that he told the former em-ployees they would be rehired, and that he ran a hiring meeting early thatmonth of almost entirely former Charmoll employees, where President Va-canti asked all who worked for Charmoll before to help him in starting hisnew business (see testimony of employee Frederickson), and, as G C Exh2 shows, the first 31 of the 32 employees hired and working by May 6 wereformer Charmoll employees Conrad's evasions or contradictions in the areaof his dealings with the Union are understandable,since it appeared fromPresident Vacanti's testimony that he was attempting to repudiate any au-thority Conrad may have exercised in this area On the whole, the testimonyof Union Representatives Genis and Beguhl was more reliable and, as al-ready indicated, supported in good part by Conrad C.M.E., INC.519pique because he thought he was being ignored, he did notat that time repudiate anything that Conrad had done, orreject the contract changes.Beguhl testified that at the April 4 meeting Conrad andGenis had agreed that the Union would request recogni-tion of Respondent, looking to an effective date of May 15.Production actually began in late March or early April,according to Conrad, but, as Beguhl testified, the Uniondelayed its demand to allow time for sufficient people toget back on the job. On May 6, on advice concerning therate of production and employment from Union StewardJones, the Union made its demand for recognition by tele-gram (G.C. Exh. 4). There were then 32 employees, all butone of whom (Gullixon) were former Charmoll employees(G.C. Exh. 2).At this juncture, repudiation of the previous negotiationsbegan. Union Agent Beguhl called Vice President Conradon May 8 to ask if the telegram had been received and aresponse sent, and Conrad said he didn't understand, hehad wanted to start operations at first without the Union.Beguhl asked for Respondent's lawyer's name. On May 20,Union Representative Genis met Respondent PresidentVacanti at Respondent lawyer Graham's office. Vacantitook the position that Conrad had had no authority to dealwith the Union, that he (Vacanti) questioned whether theUnion did in fact represent the employees, and refused torecognize or bargain with the Union. The refusal was for-malized in a letter dated May 22, 1975 (G.C. Exh. 5).Concerning this meeting, President Vacanti testified thathe spoke of the desirability of the employees voting onwhether there should be a union and claimed, initially, thatUnion Representative Genis left the meeting on the under-standing that the Union would file a petition with theBoard for an election. On cross-examination Vacanti ad-mitted that Genis had made no such undertaking but onthe contrary had contended that, as the successor of Char-moll, Respondent was obligated to bargain with the Union.When asked why he, Vacanti, as the employer, had notfiled a petition for an election, he gave an assortment ofreasons, that Respondent did not want to be bound by theCharmoll contract, that he did not think Respondent wasinvolved with the Union and, finally, that he did not havea reason for Respondent not filing a petition for an elec-tion.During the transition from operation by Charmoll to op-eration by Respondent, the Charmoll employees had con-tinued to hold union meetings in downtown Amery. Foursuch meetings were held, on February 25, March 14, andApril 4 and 25, 1975, where reports on progress of thetransfer and of a new contract with the new employer weregiven by Union Representatives Gems or Beguhl or both.These were well-attended meetings, according to employeeViolette Cicchesi. Respondent was aware of these meet-ings, through Vice President Conrad, who was informed ofthem, contemporaneously or beforehand by Genis, Beguhl,and Steward Jones, and of what transpired at the meetings,by Jones and other employees.According to Union Representative Genis, the Unionsuspended the obligation of the Charmoll employees to paydues starting with the month of December 1974, dues of allof the members listed on the November 1974 checkoff list(G.C. Exh. 9) were paid, and there were no voluntary with-drawals 8 or expulsions from the membership. As Genistestified, all of the persons listed on General Counsel's Ex-hibit 9, plus Steward Joyce Jones, who as steward is ex-empt from payment of dues, are members of the Union ingood standing pending negotiation of a new contract withRespondent.InMay, according to employees Jones, Frederickson,Alberta Johnson, and Cicchesi, with production well underway, Respondent President Vacanti held a shop meeting ofall production and maintenance employees, on companytime, at which he and Vice President Conrad presided. Va-cant, suggested formation of a grievance committee, totake up matters for the employees with Respondent, mat-ters in which, said employee Johnson, under Charmoll theUnion had represented them. According to employeesFrederickson and Cicchesi, Vacanti asked for a show ofhands, and no one raised a hand in opposition. Thereupon,from lists prepared and distributed by the office secretary,Peggy LeBlanc, and Henrietta Swager, a former Charmollemployee promoted by Respondent to a supervisory job,the employees selected a committee of about 12 employees,representing the several departments in the shop, whichcommittee was given the name Human Relations SafetyCommittee.The committee has met and meets on the first and thirdTuesdays of each month, with Respondent President Va-canti or Vice President Conrad presiding, and the new as-sistant to Conrad, Kevin Layer, sitting in. The employeesare paid by Respondent for their time at such meetings.Matters taken up by the committee have included timingof piece work, putting rulers on sewing machines, need fornotching patterns, need of cleaning the ladies' restroom,and improvement of the lunchroom.At a meeting of all the plant employees called by Re-spondent in mid-May 1975, Respondent and an insuranceman explained to the employees the new hospitalizationand other insurance Respondent had procured for them.According to employees Cicchesi, Jones, and Joanne Om-ernik,Respondent explained that the previous insurancepolicy provided under the union contract with Charmollhad expired on April 30, 1975, because the last premiumwas paid in November 1974 by Charmoll, and Respondenthad not paid the renewal premium due in May; insteadhad allowed the policy to lapse and obtained the new in-surance.Respondent did not notify, or consult with, the Unionon the matter of dropping the old and taking the new in-surance policy.D. Respondent's Business OperationAs already recounted above, when Respondent becameowner of the Charmoll Amery plant on February 20, 1975,itcarried over, without a break in time, Charmoll's plantmanager, Conrad, who became Respondent's vice presi-dent in charge of the plant, and four Charmoll production8Confirmed by the testimonyof severalemployees,who indicated that,while there wassome talk of withdrawal, they did notwithdraw and werenot awareof any withdrawals 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees who performed the same orsimilarwork for Respondent, plus someinitialcleanup.One of the four, Henrietta Swager, later became a floorsupervisor for Respondent after additional rehiring andproduction got under way. Vice President Conrad told theunion representatives on February 25, and told the formerCharmoll employees directly, that Respondent intended torehire the Charmoll employees, and he began the addition-al rehiring process, by his own account, on March 1.Also, as already noted, Respondent held an employmentmeeting comprising practically all former Charmoll em-ployees in March at which President Vacanti asked theformer Charmoll employees to give him their help in start-ing his new business, job applications were passed out forthe former employees to reapply for employment, and thecompleted forms were collected.Vice President Conrad began calling the former employ-ees back to work. He had greater authority over hiring thanas plant manager for Charmoll, having been given authori-ty to sign the payroll and payroll checks. He said that pro-duction began at the end of March or beginning of April1975. By May 6, when the Union made its demand forrecognition and bargaining, Respondent had 32 produc-tion and maintenance employees, 31 of whom (all exceptemployeeGullixon)were former Charmoll employees(G.C. Exh. 2), as the parties agree.By June 15, as the parties also agree, Respondent had 62production and maintenance employees, 41 of whom, orapproximately two-thirds, were former Charmoll employ-ees (G.C. Exh. 3).By August 25, 1975, according to VicePresidentConrad,Respondent was at the peak of its employment fromMarch to the time of the hearing (October 1), there havingbeen a drop in employment in September; on the peakdate, August 25, Respondent had 72 production and main-tenance employees, 44 of whom, a substantial majority,were formerCharmoll employees (Resp.Exh. 4 and Ap-pendix A attached to this Decision).9 Respondent has erro-neously contended that the majority of its production andmaintenance employees on August 25 were not formerCharmoll employees. Examination of the documents setout in footnote9, supra,shows otherwise.The testimony of the four representative senior employ-ees, sewing machine operator Frederickson, finisher Cic-chesi (who works on a power sewing machine), bundlerJohnson, and floorgirl Jones, each with 4 to 6 years' priorexperience with Charmoll, provided clear evidence thatRespondent put the former Charmoll employees back towork in the Amery plant doing the same jobs they haddone before, at the same pay, on the same machines, in thesame major operational steps, producing essentially thesame kinds of garments, under the same supervision pro-vided by Conrad, formerly as plant manager now as vicepresident. There are two shifts, as Charmoll had, and allemployees punch the same timeclock. A few of the formeremployees were offered the option of doing work they hadnot done before, but not many changed. There was somereplacement of machinery, but, as Conrad testified, thesewere normal trade-in replacements, which was standardpractice in the industry. Also there was some retraining fora small percentage of the employees, according to Conrad,principally to acquaint them with techniques for sewingand finishing an added line of ladies' dress jacket, the"Windset" (trade name) line.The garments produced by Respondent were and areprincipally the snowmobile suits and sportswear. Conradindicated there were some changes, in patterns,but, as theemployees pointed out, the garments are still the snowmo-bile and sportswear that Charmoll made under a differentlabel.The one new line added by Respondent was the"Windset" ladies' jacket, described by employeeJones as adress jacket like a car coat.President Vacanti testified that he was well aware thatCharmoll had the Polaris business for snowmobile gar-ments, and he contemplated doing the Polaris business andhoped to get the snowmobile wear business of JohnDeere.PolariswasCharmoll'smajoraccount,and afterCharmoll's sale of the business to Respondent, Charmoll'spresident, Katz, negotiated and obtained the 1975 contractfor snowmobile wear for Respondent, an order of about$370,000, on which Respondent paid commissions to Katzover a period of time in 1975. Respondent got the JohnDeere snowmobile wear business through the help of VicePresidentConradand severalother Amerybusinessmen,said Vacanti.9 Resp Exh 4 was Respondent's record of hirings and terminations as ofAugust 25, certified in the testimony of President Vacanti and Vice Presi-dent Conrad as correct It shows 98 hirings,which should be reduced to 97,since, by agreement of the parties, receptionist or office secretary PeggyLaBlanc was not a bargaining unit worker Of the 97 hmngs,there were 25terminations before August 25, leaving a net force of 72 production andmaintenance employees on August 25 Of these 72 employees,30 were theformer Charmoll employees appearing on the May 6 list,G C Exh 2 (32employees minus former Charmoll employee Wahlstrom and non-Charmollemployee Gullixon,both terminated),and there were 14 additional formerCharmoll employees(as shown forall 14 by G C Exh7 for fourth quarter1974 employment,and variously for almost allby G C Exh10 for the thirdquarter 1974 employment,G C Exh 8 forfirst quarter 1975 employment,and G C Exh9, the union checkoff list, for November 1974) as follows, inorder of appearance on Resp Exh 4 Susan Wise,Karen Hornick, Marga-retPaulson,PatriciaDosch,Bonita Balog, MargaretMcCurdy,June Pe-nard,Robert Suthers,Debora Schnell,Edith Gamache,Leota Frederickson,Olive Anderson,Amy McMahon,and Henrietta LynchAppendixA to this Decision lists,in alphabetical order,the 44 formerCharmoll employees who comprised a majority of Respondent's 72 produc-tion and maintenance employees on August25, 1975E. Successorship1.General principlesThe labor relations doctrine of successorship, as enunci-ated by the Board and supported by the courts, is designedto insure that employee rights of representation by, and ofcollective bargaining through, a recognized representativeare not curtailed by a mere change of employers or of own-ership in the employing industry, if a majority of the em-ployees after the change of ownership or management wereemployed by the preceding employer.N.L.R.B. v.WilliamJ.Burns International Security Services, Inc.,406 U.S. 272,279 (1972). In such cases, the succeeding employer mustrecognize and bargain with the incumbent union, and aBoard order to that effect is proper.Id.at 281. C.M.E., INC.521The representative status of the incumbent union is es-tablished and evidencedeither byBoard certification, as inBurns, supra,or by voluntaryrecognition accorded by thepreceding employer,N.L.R.B. v. TheDenhamCompany,469 F.2d 239, 244 (C.A. 9, 1972),vacated on other grounds411 U.S. 945 (1973);N.L.R.B. v. Frick Company, 423F.2d1327, 1332 (C.A. 3, 1970).Successorship does not require a transfer of assets,Burns, supra,406 U.S. at 280-81, 307;but whether there isa transfer of assets,Overnice TransportationCompany v.N.L.R.B.,372 F.2d 765, 768 (C.A. 4, 1967),cert.denied 389U.S. 838,or no transfer of assets,Tom-A-Hawk Transit,Inc. v. N.L.R.B.,419 F.2d 1025, 1026-28 (C.A. 7, 1969), ifthere is "a change of ownership not affecting the essentialnature of the enterprise,the successor employer must rec-ognize the incumbent union and deal with it as the bar-gaining representative."Id.2.Employing enterprise and employee bargaining unitremained the sameTurning to the facts in thecaseat bar, without any mate-rialbreak in continuity, Respondent upon acquiring itspredecessor's plant and machinery in Amery, Wisconsin,on February 20, 1975, proceeded to conduct the same typeofmanufacturing enterprise as the predecessor Charmollhad conducted, manufacturing, as Charmoll had, snowmo-bile wear and other winter garments. Respondent's initialand major work in 1975 (to the time of the hearing) was a$370,000 order for snowmobile wear from its predecessor'sprincipal customer, Polaris, obtained with help of the pred-ecessor.Simultaneously with the transfer, Respondent held over,without any break in employment, the predecessor's plantmanager, Conrad, who became Respondent's vice presi-dent in charge of managing the plant, and four key produc-tion and maintenance workers of Charmoll to do essentialmaintenanceand prepare patterns and samples for produc-tion.Immediately following the transfer, Respondent,through Vice President Conrad, notified the union repre-sentativesand the Charmoll employees directly that it in-tended to rehire them. Respondent held an employmentmeetingin early March, in which Respondent PresidentVacanti called on all the Charmoll employees to help himstart his new business, and collected employment applica-tions from them. In this connection it should be noted thatneither Vacanti nor his Company had had any previousexperience in manufacturing garments, and most of theCharmoll employees, predominantly women, had severalyears' experience, a number of them going back toCharmoll's start inAmery in 1968, as did the new vicepresident, Conrad.The hiring arrangements were largely completed by VicePresidentConrad in March, and as production com-mencedat the end of March or early April, Conrad, whowas also in charge of payroll, began the gradual callup ofthe employees in the same manner and timing as he hadcalled them for the spring startup after the winter layoff inpast seasonsfor Charmoll. The Charmoll employees wereput back to work doing for Respondent, with some fewexceptions, the same jobs they had done for Charmoll, atthe same pay, on the same machines, in the same majoroperational steps, producing the same kind of garments-snowmobile suits and sportswear-under thesamesupervi-sion provided by Conrad. Two shifts were installed, as un-der Charmoll, and all employees, whether on piece work orhourly rates, punched the same timeclock they hadpunched for Charmoll. There was some replacement ofmachinery over a period of time, but representing no morethan the standard trade-in replacements of equipmentcommon in the sewing industry. Also, Respondent addedone new line of garment, a ladies' dress jacket resembling acar coat, under the label "Windset," but it was easily ab-sorbed in manufacture by the same employees doing theother garments using the same machines, with a smallamount of on-the-spot retraining for a few of them.On May 6, 1975, when, pursuant to prearrangement withVice President Conrad, the Union made its request of Re-spondent for recognition and bargaining, Respondent had32 production and maintenance employees on the payroll,all of whom but one were former Charmoll employees. OnJune 15, Respondent had 62 production and maintenanceemployees on the payroll, 41 of whom, or 66 percent, wereformer Charmoll employees. On August 25, which was thepeak of employment (between startup in March-April andthe time of the hearing, October 1), since there had been adrop in production and employment in September, Re-spondent had 72 production and maintenance employeeson the payroll, 44 of whom, or 61 percent, were formerCharmoll employees.Thus at all times from startup to the time of the hearing,a substantial majority of Respondent's employees at theAmery plant were former Charmoll employees representedby the Union, and there was no change in the unit of em-ployees appropriate for bargaining, as well as no changesthat could be said to affect the labor relations environmentof the unit.Burns, supra,406 U.S. at 280, footnote 4.3.No good-faith doubt of Union's representative statusThe Union was certified by the Board as the bargainingrepresentative of the Charmoll Amery plant employees fol-lowing an election in 1968, and Charmoll and the Unionentered into a collective-bargaining contract and renewalsthat were in effect when the transfer of the plant to Re-spondent took place on February 20, 1975.The contract had union-security and dues-checkoff re-quirements, and the Charmoll employees, other than the30-60-day probationers, were members of the Union whenCharmoll made known in December 1974 that it was aboutto give up its business operations at Amery. The Unionsuspended the obligation of the Charmoll employees to paydues commencing in December and retained them as mem-bers in good standing. None of them resigned from theUnion, and as a group they continued to hold meetings inAmery with the union representatives in February andMarch 1975, as well as two meetings in April 1975. Re-spondent through Vice President Conrad was fully awareof the past and current union relationships; in addition, inadvance of the purchase of the plant, Charmoll President 522DECISIONSOF NATIONALLABOR RELATIONS BOARDKatz had informed Respondent President Vacanti, as thelatter testified,ofCharmoll's good relations with theUnion, that Vacanti could expect them to continue for Re-spondent, and that Katz was sure the employees wouldvote for the Union.Simultaneously with informing the union representativeson February 25, 1975, that Respondent intended to retainthe Charmoll employees, Respondent Vice President Con-rad embarked on contract negotiations with Union Repre-sentative Genis, specifically seeking modification of someof the contract terms of the Charmoll contract. The negoti-ations were continued by Genis mailing several revisedcontract pages to Conrad and meeting with him again onMarch 14 and April 4. From the April 4 meeting, also at-tended by Respondent President Vacanti and Union AgentBeguhl, it appeared that Conrad had obtained the contractrevisions he wanted, that Vacanti heard an explanation ofthem without objection, and that the parties had agreedthat there would be voluntary recognition of the Union,when production was in swing, and submission by theUnion of the revised contract to the employees for ratifica-tion.The Union made its request for recognition on May 6,when production was well along with 32 employees atwork, 31 of whom were former Charmoll employees. Re-spondent reversed its position on May 22, rejected recogni-tion of the Union as representative of the employees, andrepudiated the contract revisions and agreement its vicepresident had negotiated.About thesametime in May, if not prior to, Respondentinstalled in the shop, and paid for the time spent by, agrievance committee comprised of employees and manage-ment to deal with matters that the Union would normallytake up with management for the employees. In the cir-cumstances, this was a blatant attempt by Respondent toundermine the Union as the representative of the employ-ees.The Union's status as certified representative of the em-ployees created the rebuttable presumption of the Union'scontinued majority status.Brooks v. N.L.R.B.,348 U.S. 96,104 (1954);Burns, supra,406 U.S. at 279, footnote 3. Asstated inN.L.R.B. v.Wayne Convalescent Center, Inc.,465F.2d 1039, 1043 (C.A. 6, 1972), "This presumption willbind a successorunlessitdemonstrates that the union nolonger represents a majority of employees on the date ofrefusal to bargain, or that the refusal to bargain wasgrounded on a good faith doubt of the union's majoritystatus."Respondent talked, but did nothing, about filing a peti-tion with the Board for a new election, which it might havedone if it believed the Union no longer represented a ma-jonty of its employees,NL.R.B. v. Auto Ventshade, Inc,276 F.2d 303, 307 (C.A. 5, 1960).Respondent's claim of a good-faith doubt of the Union'smajority status rested on President Vacanti's statementthat employees came to him to ask how they could get outof the Union. Respondent's contemporaneous bad-faith at-tempt to undermine and supplant the Union with an in-house grievance committee that it controlled negatives theclaimof good-faith doubt, and makes Vacanti's statementself-serving.4.The 8(a)(5) and (1) findingsIn sum,Respondent was the successor employer, andproduced no evidence of good-faith doubt, nor did it rebutthe presumption, of continued majority support for theUnion among Respondent's employees. Respondent's re-fusal to bargain with the Union violated Section8(a)(5)and (1) of the Act.The violation occurred whether the duty to bargainarose on May 6, 1975, the day of the union request forrecognition, or thereafter through August 25, 1975, the dayof peak employment," becauseat all timeson and betweenthose dates the employees of the predecessor employer,Charmoll, represented by the Union, constituted a substan-tialmajority of the successor's employees, the request forbargaining was live, and Respondent had no basis forgood-faith doubt of the Union's continuing majoritystatus.Nevertheless, in my view the duty to bargainarose onMay 6, 1975, for by that date, when Respondent's comple-ment of employees was practically entirely former Char-moll employees (31 out of 32), Respondent had providedample evidence of its earlier expressedintent,expressed tothe Union and to the Charmoll employees immediately af-ter the transfer of ownership occurred, that the Charmollemployees would constitute Respondent's work force,Burns, supra,406 U.S. at 294-295, and seeUnited Mainte-nance& Manufacturing Co., Inc.,214 NLRB 160 (1974).Indeed, concomitant with thatintent,from the start of itsownership Respondent had also given evidence that it in-tended to assume the obligation of a successor employer bynegotiating a contract with the Union between February25 and April 4, 1975, which it thereafter repudiated andrefused to enter.The date of the obligation to bargainismaterial becausethe parties litigated whether or not Respondent changedone of the terms of employment after the obligation tobargain arose without notice to or bargaining with theUnion. The change was from the former hospitalizationand related insurance policy provided for under the unioncontract with Charmoll to a new and different policy ob-tained by Respondent sometime after May 6.While the complaint did not specifically allege a viola-tion of Section 8(a)(5) and (1) by virtue of failure to consultor bargain over the (unilateral) change in the initial term orterms of employment by the successor, the matter is direct-ly related to the 8(a)(5) and (1) total failure to bargaincharged to Respondent in the complaint, and proven. Sinceit iswell established that, when an issue relating to thesubject of a complaint is fully litigated at a hearing, theAdministrative Law Judge and the Board are expected topass upon it even thoughit isnot specifically alleged to bean unfair labor practice in the complaint(Monroe FeedStore,112 NLRB 1336, 1337 (1955) ), I deal with the issuehere.Respondent was fully aware of the Charmoll contractprovision for the insurance policy, and of the policy. In-101 think it dubious that "peak" employment in an industry where, ashere, employment fluctuates seasonally is the only meaning that can begiven to "full complement of employees" used inBurns, supra,406 U S at295, as Respondent contends C.M.E., INC.523deed,at the April4, 1975,meeting of Vacanti and Conrad(forRespondent)and Genis and Beguhl(for the Union),where the revised negotiated terms were described,Vacantiasked about thepolicy,and Beguhl provided him with theunion brochure describing the insurance program and poli-cy, General Counsel's Exhibit 13. However,other than pro-viding the brochure,there was no discussion of the insur-ance or request or notice by Respondent regarding change,and Respondent permitted the preexisting policy to lapseinMay by not paying the premium,and obtained its ownpolicywithout consulting or bargaining with the Union.Since the obligation to bargain with the Union arose onMay 6,1975, the obligation to consult or bargain with theUnion before setting or altering initial terms of employ-ment matured at that time also.Denham Co., supra,deci-sion on remand 206 NLRB 659(1973), reaffd.218 NLRB30 (1975);Bachrodt ChevroletCo.,205 NLRB784 (1973),enfd. 521 F.2d 324 (C.A. 7, 1975).By failing to honor thisobligation,and by unilaterally instituting the change of in-surance policy after May 6, Respondent violated Section8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.On February 20, 1975, Respondent acquired the Am-ery,Wisconsin, garment manufacturing plant of Charmolland thereafter, for the purposes of the Act, became thesuccessoremployer in the manufacturing of garments atthe plant.2.A unit comprising Respondent's production andmaintenance employees (as more particularly described inthe recommended Order herein) was and is an appropriateunit for collective bargaining under Section 9 of the Act.3.The Union was the exclusive bargaining representa-tive of the employees of said unit under the predecessoremployer, Charmoll, with whom the Union had a collec-tive-bargaining contract on behalf of the employees, andtheUnion has continued to be the exclusive bargainingrepresentative of the employees of the unit under Respon-dent as the successor employer.4.By refusing to bargain with the Union at its request,Respondent has engaged in an unfair labor practice in vio-lation of Section 8(a)(5) and (1) of the Act.5.By unilaterally changing the hospitalization and otherinsuranceof the employees of the unit without prior noticeto the Union or opportunity for bargaining by it, Respon-dent has engaged in a further unfair labor practice in viola-tion of Section 8(a)(5) and (1) of the Act.6.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER "Respondent, C.M.E., Inc., Amery, Wisconsin,itsoffi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union,upon request, as the exclusive bargaining representative ofthe appropriate unit of its productionand maintenanceemployees at Amery, Wisconsin, as described herein.(b) Instituting changes in insurance and otherterms ofemployment unilaterally without prior notice and consulta-tion with the Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Upon request, bargain with the Union as the exclu-sive bargaining representative of the employees in the de-scribed appropriate bargaining unit of Respondent's pro-duction and maintenance employees at Amery, Wisconsin,with respect to rates of pay, hours, vacations,insurance,and other terms of employment. The following is a descrip-tion of the unit:All cutters, operators, shipping and receiving em-ployees, examiners, and all other related productionworkers, including maintenance, service and janitorialemployees, employed by Respondent at its Amery,Wisconsin, facility, excluding executive personnel, ad-ministrative employees, and supervisors as defined inthe Act.(b)Make whole the employees of said unit for any lossofbenefits theymay have suffered as a result ofRespondent's unilateral institution of changed insurance orother terms of employment on or after May 6, 1975, withinterest at 6 percent per annum, and continue such restitu-tion until such time as Respondentnegotiatesin good faithwith the Union to agreement or to impasse.(c)Preserve and, upon request, make available to theBoard and its agents for examination and copying all rec-ords concerning insurance, personnel, and other recordsnecessary to ascertain the restitution due under the termsof this Order.(d)Post at the Amery, Wisconsin, plant copies of theattached noticemarked "Appendix B." 12 ImmediatelyTHE REMEDYItwill be recommended that Respondent cease and de-sistfrom its unfair labor practices; bargain collectively,upon request, with the Union; make restitution to the em-ployees of the unit for any loss of benefits suffered by vir-tue of the unilateral changes in the terms of the insurance;and post the notices provided for herein.11 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon receipt of said notice, on forms to be provided by theRegional Director for Region 18, Respondent shall causethe copies to be signed by one of its authorized representa-tives and posted, the posted copies to be maintained for aperiod of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 18, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIX ARespondent's Exhibit 4 lists 72 production and mainte-nance workers in the employment of Respondent (CME)on August 25, 1975. Of these, the following were formerCharmoll employees:1.Goldie Alfonso2.Olive Anderson3.Bonita Balog4.Barbara Bottolfson5.Gloria G. Breault6.VioletteM. Cicchesi7.Karen E. Clover8.Patricia Dosch9.Leota Frederickson10. Sandra Frederickson11.Dianne Gamache12.Edith Gamache13.Arley B. Gilbertson14.Florence Gille15. Sylvia J. Hanson16.Karen Hornick17. Janet A. Johannsen18.Alberta A. Johnson19. Joyce L. Jones20. Jennie M. Keller21.NellieM. Larson22.Mailee J. Lehmann23.Maria E. Loock24.Henrietta Lynch25. Iris J. Mara26.Margaret McCurdy27.Gladys B. McLean28.Amy McMahon29. Jerome Omernik30. Joanne Omernik31.Muriel Pankonien32.MargaretPaulson33. June Penard34.Debora Schnell35.Clara L. Sullivan36.Robert Suthers37.Bernard Swager38.Bernadine Swager39.Henrietta Swager40.Nadine Vanderhoof41.AliceWeaver42.Ruby J. Wenberg43.Ruth M. Wise44. Susan Wise